Citation Nr: 1819593	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-26 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from May 1965 to March 1967.  He died in April 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board from a June 2011 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for the cause of the Veteran's death.

The Board remanded this case for additional development in June 2016.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in April 2010, and that the immediate cause of death was peritoneal carcinomatosis of unknown origin.

2.  The Veteran was not service-connected for any disabilities at the time of his death.

3.  The probative evidence of record indicates that the Veteran's peritoneal carcinomatosis first manifested many years after service, and is not causally or etiologically related to service, including exposure to herbicides.

4.  A disability of service origin is not shown to have been causally or etiologically related to, or to have played any role in producing or hastening the Veteran's death.



CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a service-connected disability. 38 U.S.C.. §§ 1110, 1112, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b). The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant, prior to the initial adjudication of the claim, of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held that in the context of a claim for cause of death benefits, 38 U.S.C. § 5103 (a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to the initial adjudication of the appellant's claim, a letter dated in March 2011 satisfied the duty to notify provisions, including informing the appellant that the Veteran was not service-connected for any disabilities at the time of his death.

Furthermore, the Board concludes VA's duty to assist has been satisfied.  All identified and available private treatment records have been associated with the claims file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA obtained medical opinions in connection with the appellant's claim in September 2016, December 2016, and January 2017.  The opinions, based on review of the claims file and supported by rationale, are adequate to decide the claim herein. 

Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  As noted above, the record indicates that the RO obtained adequate medical opinions in September 2016, December 2016, and January 2017, and readjudicated the appellant's claim by the January 2017 supplemental statement of the case(SSOC).  The RO also received from the appellant all available private hospital records at the time of the Veteran's death.  Thus, the RO substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders); 38 C.F.R. § 3.655 (2017).

Cause of Death

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred or aggravated during service if such diseases become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312 (a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312 (b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature. 38 C.F.R. § 3.312 (c)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C. § 7104 (a) (2012).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the claimant, and a claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the Veteran died in April 2010.  The death certificate reflects that the immediate cause of death was peritoneal carcinomatosis of unknown origin.  The Veteran was not service-connected for any disabilities at the time of his death.

The appellant contends that service connection for the cause of the Veteran's death is warranted on the basis that the Veteran, during service in the Republic of Vietnam, had exposure to Agent Orange such that he developed peritoneal carcinomatosis, which led to his death. 

On this issue, the Veteran had active service in the Republic of Vietnam and is thus presumed to have been exposed to herbicides.  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307 (a)(6). The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era. 38 C.F.R. § 3.307 (a)(6)(i). 

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; type II diabetes mellitus, Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); hairy cell leukemia and other chronic B-cell leukemias; Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309 (e).  For purposes of the aforementioned section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309 (e), Note 3 (effective August 31, 2010).

The regulations do not include peritoneal carcinomatosis.  Through studies of the National Academy of Sciences, VA has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  

Thus, although the Veteran is presumed to have been exposed to herbicides, his peritoneal carcinomatosis is not any of the enumerated disabilities, and service connection for such may not be presumed.  Notwithstanding the provisions relating to presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d). 

The Veteran's April 2010 death certificate, which notes that the Veteran died from peritoneal carcinomatosis of unknown origin, also notes that he died at Advocate Lutheran General Hospital, and an autopsy was not performed. 

Prior to his death, VA treatment records show that in March 2010, the Veteran was seen for complaints of recently developing abdominal pain.  The assessment included constipation, hyperlipidemia, small AAA, ankylosing spondylitis, and elevated PSA (biopsy negative 1/2010).

Private treatment records from Advocate Lutheran General Hospital show that on April 9, 2010, the Veteran reported to the emergency room complaining of diffuse abdominal pain that he noticed the day prior to admission.  It was noted that he had a past medical history of recently diagnosed ascites.  He had noticed his abdomen getting larger since three weeks ago.  He also reported he had lost approximately 30 pounds over the last four months because of having no appetite.  It was noted that he recently had a CT scan of the abdomen due to his abdominal distension, which showed severe ascites; that he had an EGD which revealed esophagitis; and that a colonoscopy revealed diverticulosis.  It also was noted that he had had paracentesis two days prior where approximately four liters of fluid were removed and pathology showed adenocarcinoma.  In addition, he had a paracentesis on the day of admission in the emergency department where 20 ml of fluid was removed.  

The discharge summary showed that on April 9, 2010, the Veteran was admitted to the general medical floor for further evaluation and assessment, and it was discovered that his ascites were secondary to peritoneal carcinomatosis of unknown primary as well as likely peritonitis.  His prognosis was quite poor with malignant ascites due to duodenal carcinoma.  Therapy was to be palliative, and six days later he was discharged to hospice.  His discharge diagnoses included peritoneal carcinomatosis of unknown primary, ascites, peritonitis, pain, hypotension, paroxysmal atrial fibrillations, and acute renal failure. 

In a consultation report from Advocate Lutheran General Hospital dated April 10, 2010, it was noted that the Veteran started to feel poorly in December 2009, and had an elevated PSA of 8 and a biopsy that was apparently negative.  Since that time he had significant anorexia and lost 25 pounds.  Three to four weeks prior he noted abdominal bloating and had developed left upper quadrant pains, and a CT scan revealed significant ascites, a small right pleural effusion, and tiny pulmonary nodules at the bases.  On April 7th, he underwent a colonoscopy which revealed diverticula and an endoscopy which showed mild esophagitis, and paracentesis of 4 liters of fluid.  The pathology revealed an adenocarcinoma that was CDX-2 positive, consistent with GI primary.  He had initial relief from paracentesis but then had a rapid recurrence of his bloating over the previous 42 hours.  The assessment included weight loss, ascites, upper quadrant abdominal pains, and adenocarcinoma of unclear primary.  It was noted that the above findings were quite suggestive of an underlying GI tumor most likely a pancreatic cancer or a biliary tract tumor, and he did not appear to have a gastric or colon cancer based on endoscopy. 

VA treatment records included a note from a VA physician dated in March 2012, wherein it was noted that the appellant had sent a letter inquiring if the Veteran had medical conditions which could have contributed to his premature death.  The VA physician noted that the Veteran had died of peritoneal carcinomatosis of unknown origin at Lutheran General Hospital in April 2010.  The VA physician noted speaking with the appellant by phone in February 2012, about her claim being denied due to lack of evidence that Veteran's exposure to Agent Orange lead to peritoneal carcinomatosis and his death.  The VA physician indicated that to his knowledge the Veteran did not have any specific medical conditions which could lead to the developing of peritoneal carcinomatosis and that the cause of it would likely remain unknown. 

After review of the record, the Board determined that a medical opinion was warranted to determine whether a disability incurred in or aggravated by active service was a contributory cause of the Veteran's death, as defined in 38 C.F.R. § 3.312 .

The Board also noted that there appeared to be outstanding medical records.  In that regard, in the treatment records from Advocate Lutheran General Hospital dated from April 9, 2010 through April 15, 2010, it was noted that prior to admission the Veteran underwent testing pertaining to complaints of abdominal pain and distention, including a CT scan, colonoscopy, EGD, and abdominal fluid draining.  It appeared that records pertaining to these various tests had yet to be obtained. 

On remand, the record shows that the RO attempted to obtain the private records but was notified that this would incur a fee.  The RO notified the appellant that VA could not pay the fee.  See October 25, 2016 VA letter.  The appellant later submitted copies of the records, including April 2010 CT scans, ultrasound guided paracentesis, endoscopy, colonoscopy, cytological interpretation of peritoneal fluid with cell block, and biopsies of gastric anum and distal esophagus.

The April 2010 CT scans of the abdomen and pelvis showed large volume ascites, infiltration of the omentum, and small right pleural effusion.  There also appeared to be multiple tiny nodules in the lungs, as well as areas of atelectasis in the lung bases.  Another CT scan of the abdomen and pelvis showed ascites with peritoneal carcinomatosis; differential considerations included adenocarcinoma with no known primary and primary peritoneal carcinoma.  The biopsy of the distal esophagus showed squamous mucosa with moderate acute inflammation with ulceration; rare intraepithelial eosinophils also were identified.

A September 2016 VA medical opinion was provided based on review of the medical records.  The examiner determined that the Veteran's peritoneal carcinomatosis was of some other primary origin but that it was less likely as not that the peritoneal carcinomatosis was related to his active service, to include his presumed exposure to herbicide agents therein.  The rationale was that the Veteran's cancer was of unknown specific primary, however, the staining indicated that it was likely to have come from an abdominal primary.  The examiner noted that because the testing was negative, it was unlikely to have come from the stomach or colon, but other gastrointestinal sources were likely.  The examiner found that given that this was an adenocarcinoma that did not come from the lung, it would be unlikely to come from his presumed herbicide exposure.  It was noted that the exact location of the primary could not be stated without resort to speculation other than to state that due to staining results, the cancer likely originated from the abdomen. 

The additional testing noted above was added to the record after the September 2016 opinion was provided; so a supplemental opinion was provided in December 2016.  The examiner in December 2016 noted that the additional medical records received did not refute the original opinion in any manner, as they appeared to contain the very same information upon which the previous examiner had already based his very thorough review and opinion on.  The examiner noted that the previous opinion stood and that the current examiner agreed.  It was noted that the bulk of the available evidence supported that the peritoneal carcinomatosis was most likely of abdominal/ gastrointestinal origin, as it stained positively for Ber-EP4, MOC-31, and CDX-2.  The examiner noted that these immunohistochemical stains provided specific information that was very helpful in determining the origin of malignancies, after being extensively studied for many years.  The examiner further noted that there were extensive ascites in the abdomen, upon presentation, which also pointed to gastrointestinal origin of the malignancy.  It was noted that the multiple, tiny, 2-3mm lung nodules in both lungs were most consistent with being metastases, i.e., from another site, outside of the lungs.  The examiner indicated that if there had been any doubt of this, then an autopsy, with sampling of this tissue for further evaluation would have been helpful, but the death certificate noted "no autopsy."  The examiner thus found that given the above evidence, it was less likely than not that the Veteran's fatal malignancy was related to his service or herbicide exposure.  It was noted that there was insufficient evidence of any presumptive herbicide-related malignancy in the Veteran's available medical records.

The RO ordered another opinion to be provided in January 2017 with consideration of whether there was a direct relationship between the Veteran's peritoneal carcinoma and his exposure to herbicides, notwithstanding that there was no presumptive relationship.  The January 2017 opinion noted that based on review of all available medical records, and review of all available medical literature, it was the examiner's medical opinion, with a very high degree of medical certainty, that it was less likely than not that the Veteran's primary cancer location was related to his exposure to herbicide agents during his military service.  The rationale was that the Veteran died of peritoneal carcinomatosis, which was a well-known, though uncommon, medical condition; and the medical records had ruled out some of the common primary sites, such as gastric or colon cancer.  In addition, his lung imaging studies did not indicate a primary lung cancer as a cause of the cancer.  The examiner noted that the pathology reports pointed towards a possible pancreatic cancer or biliary cancer primary; however, a primary peritoneal carcinoma was also on the differential diagnosis.  The examiner noted that review of the medical literature showed that none of these cancers (pancreatic cancer, biliary cancer, or a primary peritoneal carcinoma) were known to be caused from, or predisposed to by, a prior history of Dioxin exposure.

On review of the record, there is no evidence, and the appellant does not contend otherwise, that peritoneal carcinomatosis was incurred during service or manifest to a compensable degree within one year of service, or by March 1968.  Further, as discussed below, there is no probative evidence of a nexus between an event in service, including herbicide exposure, and the Veteran's peritoneal carcinomatosis. 

The medical opinions provided in September 2016, December 2016, and January 2017 are the only probative evidence in the current appeal, as they are rendered with the correct factual premise as to the Veteran's exposure to herbicides during service, and all of the available medical evidence at the time of the Veteran's death.  The medical opinions by the VA examiners are credible because they are based on a thorough review of the file and available treatment records and the examiners offered reasonable medical bases for their conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the opinion. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board has considered that the appellant has asserted that the Veteran's death was caused, or substantially or materially contributed to, by a service-connected disability, namely, peritoneal carcinomatosis caused by in-service exposure to Agent Orange.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the conclusory statements regarding causation are of no probative value, as they are not competent to opine on a medical question.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no evidence that the appellant has the medical training or skills to opine as to the etiology of the Veteran's peritoneal carcinomatosis such that her lay statements may outweigh the probative value of the September 2016, December 2016, or January 2017 VA opinions.  

It is noted that imaging studies suggested that the Veteran's cancer had spread to his lungs and that lung cancer is presumptively related to herbicide exposure.  However, the medical findings do not support that the Veteran's cancer originated in the lungs.  "Presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a) for a cancer listed in 38 C.F.R. § 3.309 (e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure." VAOPGCPREC 18-97 (May 2, 1997); Darby v. Brown, 10 Vet. App. 243, 246   (1997) (presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site of the cancer, which metastasized to the lungs); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F. 3d. 1239 (Fed. Cir. 1997); cert den., 522 U.S. 1151 (1998) (presumptive service connection refers to the primary cancer site and not a metastatic site).  In this case, the preponderance of the evidence shows that the Veteran's cancer originated from pancreatic cancer, biliary cancer, or a primary peritoneal carcinoma.  None of the medical opinions in the record relate these cancers to the Veteran's military service, including his presumed exposure to herbicides.

In sum, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth, and it has been unable to identify a basis upon which service connection may be granted.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim of entitlement to service connection for the cause of the Veteran's death must be denied. 38 U.S.C. § 5107 (b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


